___________

                           No. 95-4098
                           ___________

Empire State Bank,               *
                                 *
          Appellant,             *
                                 * Appeal from the United States
     v.                          * District Court for the
                                 * District of Minnesota.
Federal Deposit Insurance        *
Corporation, as receiver of      *       [UNPUBLISHED]
Citizens State Bank of Fulda,    *
                                 *
          Appellee.              *
                            ___________

                  Submitted:   October 24, 1996

                      Filed: December 5, 1996
                           ___________

Before BOWMAN, HEANEY, and MORRIS SHEPPARD ARNOLD, Circuit Judges.

                           ___________

PER CURIAM.


     The District Court1 granted the Federal Deposit Insurance
Corporation's motion for summary judgment. Empire State Bank, the
plaintiff below, appeals. We affirm.


     This case arises out of a settlement agreement between Empire
and the FDIC acting as receiver of Citizens State Bank of Fulda.
Empire claims the FDIC breached the agreement and seeks damages.
The District Court agreed with the FDIC that Empire failed to
demonstrate any damages, there being no showing of a causal
relationship between Empire's alleged damages and the alleged
breach, and the alleged damages being wholly speculative.




    1
     The Honorable David S. Doty, United States District Judge for
the District of Minnesota.
     For reversal, Empire argues that with more discovery it might
have been able to demonstrate a genuine issue of material fact, and
therefore that summary judgment was improperly granted.      Empire
also argues that the District Court erred in affirming the denial
by the magistrate judge2 of Empire's motion to compel discovery.
Having reviewed the case, we reject Empire's contentions. Summary
judgment was properly granted on Empire's breach of contract claim,
and the District Court's affirmance of the magistrate judge's
ruling on Empire's discovery motion was not an abuse of discretion.
We note that Empire does not contest the District Court's
dismissal, on jurisdictional grounds, of Empire's misrepresentation
claim.


     AFFIRMED.   See 8th Cir. R. 47B.


     A true copy.


          Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




    2
     The Honorable Jonathan G. Lebedoff, United States Magistrate
Judge for the District of Minnesota.

                                 -2-